Warner, Judge.
This was a bill filed by the complainants against the defendant praying for an injunction to restrain him from obstructing a road on his own land. After hearing the argument on a motion to show cause why the injunction prayed for should not be granted, the Court refused to grant the same; whereupon the complainants excepted. It appears from the record that the obstructions to the road had been complained of as a nuisance, and a trial had before ¿he Justices of the Peace and a jury summoned for that purpose, and a verdict rendered by them that the obstruction of the road by the defendant was a nuisance, which was abated by the sheriff, that the defendant had obtained a certiorari of the proceedings had on the trial before the Justices to tho Superior Court for alleged error in that trial, and that the defendant threatened to renew the obstructions to the road. The complainants do not show from the evidence in the record that they had the legal right to use this road over the defendant’s land as a private way, either by prescription or otherwise, nor does the evidence show that the road had ever been established by the proper authority as a public road, or that it had ever been worked, or recognized by the public authorities of the county as a public road, so as to give to the complainants a prescriptive right to use it as such over the defendant’s land. In view of the facts of this case, as disclosed by the record, we will not interfere with the discretion of the Court below in refusing to grant the injunction prayed for.
Let the judgment of the Court below be affirmed.